Name: Council implementing Regulation (EU) NoÃ 668/2010 of 26Ã July 2010 implementing Article 7(2) of Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: economic conditions;  international trade;  civil law;  Asia and Oceania;  international affairs;  maritime and inland waterway transport
 Date Published: nan

 27.7.2010 EN Official Journal of the European Union L 195/25 COUNCIL IMPLEMENTING REGULATION (EU) No 668/2010 of 26 July 2010 implementing Article 7(2) of Regulation (EC) No 423/2007 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 291(2) thereof, Having regard to Council Regulation (EC) No 423/2007 of 19 April 2007 (1), and in particular Article 15(2) thereof, Whereas: (1) On 19 April 2007, the Council adopted Regulation (EC) No 423/2007. Article 15(2) of that Regulation provides that the Council shall establish, review and amend the list of persons, entities and bodies referred to in Article 7(2) of that Regulation. (2) The Council has determined that certain additional persons, entities and bodies fulfil the conditions laid down in Article 7(2) of Regulation (EC) No 423/2007 and that they should therefore be listed in Annex V of that Regulation for the individual and specific reasons given. (3) The obligation to freeze economic resources of designated entities of the Islamic Republic of Iran Shipping Lines (IRISL) does not require the impounding or detention of vessels owned by such entities or the cargoes carried by them insofar as such cargoes belong to third parties, nor does it require the detention of the crew contracted by them, HAS ADOPTED THIS REGULATION: Article 1 The persons, entities and bodies mentioned in the Annex to this Regulation shall be added to the list set out in Annex V of Regulation (EC) No 423/2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2010. For the Council The President C. ASHTON (1) OJ L 103, 20.4.2007, p. 1. ANNEX List of persons, entities and bodies referred to in Article 1 I. Persons, entities and bodies involved in nuclear or ballistic missiles activities A. Natural persons Name Identifying information Reasons 1. Ali DAVANDARI Head of Bank Mellat 2. Fereydoun MAHMOUDIAN Born on 7.11.1943 in Iran. Passport no 05HK31387 issued on 1.1.2002 in Iran, valid until 7.8.2010 Granted French citizenship on 7.5.2008. Director of Fulmen (see Part B, No 11) 3. Mohammad MOKHBER President of the Setad Ejraie foundation, an investment fund linked to Ali Khamenei, the supreme leader. Member of the board of directors of Sina Bank. 4. Mohammad Reza MOVASAGHNIA Head of Samen Al AEmmeh Industries Group (SAIG) also known as the Cruise Missile Industry Group. This organisation was designated under UNSCR 1747 and listed in Annex IV to Regulation (EC) No 423/2007. B. Legal persons, entities and bodies Name Identifying information Reasons 1. Azarab Industries Ferdowsi Ave, PO Box 11365-171, Tehran, Iran Energy sector firm that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. 2. Bank Mellat (including all branches) and subsidiaries: Head Office Building, 327 Takeghani (Taleghani) Avenue, Tehran 15817, Iran; P.O. Box 11365-5964, Tehran 15817, Iran; Bank Mellat is a state-owned Iranian bank. Bank Mellat engages in a pattern of conduct which supports and facilitates Irans nuclear and ballistic missile programmes. It has provided banking services to UN and EU listed entities or to entities acting on their behalf or at their direction, or to entities owned or controlled by them. It is the parent bank of First East Export Bank which is designated under UNSCR 1929. (a) Mellat Bank SB CJSC P.O. Box 24, Yerevan 0010, Republic of Armenia 100 % owned by Bank Mellat (b) Persia International Bank Plc Number 6 Lothbury, Post Code: EC2R 7HH, United Kingdom 60 % owned by Bank Mellat 3. Subsidiaries of Bank Melli: Bank Melli is listed in Annex V of Regulation (EC) No 423/2007, for providing or attempting to provide financial support for companies which are involved in or procure goods for Irans nuclear and missile programmes. (a) Arian Bank (a.k.a. Aryan Bank) House 2, Street Number 13, Wazir Akbar Khan, Kabul, Afghanistan Arian Bank is a joint-venture between Bank Melli and Bank Saderat. (b) Assa Corporation ASSA CORP, 650 (or 500) Fifth Avenue, New York, USA; Tax ID No. 1368932 (United States) Assa Corporation is a front company created and controlled by Bank Melli. It was set up by Bank Melli to channel money from the United States to Iran. (c) Assa Corporation Ltd 6 Britannia Place, Bath Street, St Helier JE2 4SU, Jersey Channel Islands Assa Corporation Ltd is the parent organization of Assa Corporation. Owned or controlled by Bank Melli (d) Bank Kargoshaee (a.k.a. Kargosai Bank, a.k.a Kargosai Bank) 587 Mohammadiye Square, Mowlavi St., Tehran 11986, Iran Bank Kargoshaee is owned by Bank Melli. (e) Bank Melli Iran Investment Company (BMIIC) No.2, Nader Alley, Vali-Asr Str., Tehran, Iran, P.O. Box 3898-15875; Alt. Location: Bldg 2, Nader Alley after Beheshi Forked Road, P.O. Box 15875-3898, Tehran, Iran 15116; Alt., Location: Rafiee Alley, Nader Alley, 2 After Serahi Shahid Beheshti, Vali E Asr Avenue, Tehran, Iran; Business Registration Number: 89584. Affiliated with entities sanctioned by the United States, the European Union or or the United Nations since 2000. Designated by the United States for being owned or controlled by Bank Melli. (f) Bank Melli Printing And Publishing Company (BMPPC) 18th Km Karaj Special Road, Tehran, Iran, P.O. Box 37515-183; Alt. Location: Km 16 Karaj Special Road, Tehran, Iran; Business Registration Number 382231 Designated by the United States for being owned or controlled by Bank Melli (g) Cement Investment and Development Company (CIDCO) (a.k.a.: Cement Industry Investment and Development Company, CIDCO, CIDCO Cement Holding) No. 241, Mirdamad Street, Tehran, Iran Wholly owned by Bank Melli Investment Co. Holding Company to manage all cement companies owned by BMIIC (h) First Persian Equity Fund Walker House, 87 Mary Street, George Town, Grand Cayman, KY1-9002, Cayman Islands; Alt. Location: Clifton House, 7z5 Fort Street, P.O. Box 190, Grand Cayman, KY1-1104; Cayman Islands; Alt. Location: Rafi Alley, Vali Asr Avenue, Nader Alley, Tehran, 15116, Iran, P.O.Box 15875-3898 Cayman-based fund licensed by the Iranian Government for foreign investment in the Tehran Stock Exchange (i) Future Bank BSC Block 304, City Centre Building, Building 199, Government Avenue, Road 383, Manama, Bahrain; P.O. Box 785, City Centre Building, Government Avenue, Manama, Bahrain, and all branches worldwide; Business Registration Document: 54514-1 (Bahrain) expires 9 June 2009; Trade License No.: 13388 (Bahrain) Bahrain-based joint-venture majority owned and controlled by Bank Melli and Bank Saderat. Chairman of Bank Melli was also chairman of Future Bank (j) Mazandaran Cement Company Africa Street, Sattari Street No. 40, P.O. Box 121, Tehran, Iran 19688; Alt Location: 40 Satari Ave. Afrigha Highway, P.O. Box 19688, Tehran, Iran Tehran-based cement company majority-owned by CIDCO. Involved in large-scale construction projects (k) Mazandaran Textile Company Kendovan Alley 5, Vila Street, Enghelab Ave, P.O. Box 11365-9513, Tehran, Iran 11318; Alt. Location: 28 Candovan Cooy Enghelab Ave., P.O. Box 11318, Tehran, Iran; Alt. Location: Sari Ave., Ghaemshahr, Iran Tehran-based textile company majority-owned by BMIIC and Bank Melli Investment Management Co. (l) Mehr Cayman Ltd. Cayman Islands; Commercial Registry Number 188926 (Cayman Islands) Owned or controlled by Bank Melli (m) Melli Agrochemical Company PJS (a.k.a: Melli Shimi Keshavarz) Mola Sadra Street, 215 Khordad, Sadr Alley No. 13, Vanak Sq., P.O. Box 15875-1734, Tehran, Iran Owned or controlled by Bank Melli (n) Melli Investment Holding International 514 Business Avenue Building, Deira, P.O. Box 181878, Dubai, United Arab Emirates; Registration Certificate Number (Dubai) 0107 issued 30. Nov 2005. Owned or controlled by Bank Melli (o) Shomal Cement Company (a.k.a: Siman Shomal) Dr Beheshti Ave No. 289, Tehran, Iran 151446; Alt. Location: 289 Shahid Baheshti Ave., P.O. Box 15146, Tehran, Iran Owned or controlled by, or acts on behalf of DIO 4. Bank Refah 40, North Shiraz Street, Mollasadra Ave., Vanak Sq., Tehran, Iran Banque Refah took over Bank Mellis outstanding transactions following the sanctions imposed on the latter bank by the European Union 5. Bank Saderat Iran (including all branches) and subsidiaries Bank Saderat Tower, 43 Somayeh Ave, Tehran, Iran. Bank Saderat is an Iranian state-owned bank (94 %-owned by IRN government). Bank Saderat has provided financial services for entities procuring on behalf of Irans nuclear and ballistic missile programmes, including entities designated under UNSCR 1737. Bank Saderat handled DIO (sanctioned in UNSCR 1737) and Iran Electronics Industries payments and letters of credit as recently as March 2009. In 2003 Bank Saderat handled letter of credit on behalf of IRN nuclear-related Mesbah Energy Company (subsequently sanctioned in UNSR 1737). (a) BankSaderat PLC (London) 5 Lothbury, London, EC2R 7HD, UK 100 % owned subsidiary of Bank Saderat 6. Banque Sina 187, Avenue Motahari, Teheran, Iran This bank is closely linked to the interests of the Daftar  (Leaders office: administration composed of around 500 officers). It thus contributes to the financing of the regimes strategic interests. 7. ESNICO (Equipment Supplier for Nuclear Industries Corporation) No1, 37th Avenue, Asadabadi Street, Tehran, Iran Procures industrial goods, specifically for the nuclear programme activities carried out by AEOI, Novin Energy and Kalaye Electric Company (all designated under UNSCR 1737). ESNICOs Director is Haleh Bakhtiar (designated in UNSCR 1803). 8. Etemad Amin Invest Co Mobin Pasadaran Av. Tehran, Iran Close to Naftar and to Bonyad-e Mostazafan, Etemad Amin Invest Co Mobin contributes to the financing of the strategic interests of the regime and of the Iranian parallel State. 9. Export Development Bank of Iran (EDBI) (including all branches) and subsidiaries: Export Development Building, Next to the 15th Alley, Bokharest Street, Argentina Square, Tehran, Iran; Tosee Tower, Corner of 15th St., Ahmad Qasir Ave., Argentine Square, Tehran, Iran; No. 129, 21 's Khaled Eslamboli, No. 1 Building, Tehran, Iran; C.R. No. 86936 (Iran) The Export Development Bank of Iran (EDBI) has been involved in the provision of financial services to companies connected to Irans programmes of proliferation concern and has helped UN-designated entities to circumvent and breach sanctions. It provides financial services to MODAFL-subordinate entities and to their front companies which support Irans nuclear and ballistic missile programmes. It has continued to handle payments for Bank Sepah, post-designation by the UN, including payments related to Irans nuclear and ballistic missile programmes. EDBI has handled transactions linked to Irans defence and missile entities, many of which have been sanctioned by UNSC. EDBI served as a leading intermediary handling Bank Sepahs (sanctioned by UNSC since 2007) financing, including WMD-related payments. EDBI provides financial services to various MODAFL entities and has facilitated ongoing procurement activities of front companies associated with MODAFL entities. (a) EDBI Exchange Company Tosee Tower, Corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Exchange Company is 70 %- owned by Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. (b) EDBI Stock Brokerage Company Tosee Tower, Corner of 15th St., Ahmad Qasir Ave.; Argentine Square, Tehran, Iran Tehran-based EDBI Stock Brokerage Company is a wholly owned subsidiary of Export Development Bank of Iran (EDBI). It was designated by the United States in October 2008 for being owned or controlled by EDBI. (c) Banco Internacional De Desarrollo CA Urb. El Rosal, Avenida Francesco de Miranda, Edificio Dozsa, Piso 8, Caracas C.P. 1060, Venezuela Banco Internacional De Desarrollo CA is owned by the Export Development Bank of Iran. 10. Fajr Aviation Composite Industries Mehrabad Airport, PO Box 13445-885, Tehran, Iran A subsidiary of the IAIO within MODAFL (listed in the EU Common Position 2007/140/CFSP), which primarily produces composite materials for the aircraft industry, but also linked to the development of carbon fibre capabilities for nuclear and missile applications. Linked to the Technology Cooperation Office. Iran has recently announced its intention to mass produce new generation centrifuges which will require FACI carbon fibre production capabilities. 11. Fulmen 167 Darya boulevard - Shahrak Ghods, 14669 - 8356 Tehran. Fulmen was involved in the installation of electrical equipment on the Qom/Fordoo site at a time when the existence of the site had not yet been revealed. (a) Arya Niroo Nik Suite 5 - 11th floor - Nahid Bldg, Shahnazari Street  Mohseni Square Tehran Arya Niroo Nik is a shell company used by Fulmen for some of its operations. 12. Future Bank BSC Block 304. City Centre Building. Building 199, Government Avenue, Road 383, Manama, Bahrain. PO Box 785; Business Registration 2kDocument: 54514-1 (Bahrain) expires 9 Jun 2009; Trade License No 13388 (Bahrain) Two-thirds of Bahrain-based Future Bank are owned by Iranian state banks. EU-designated Bank Melli and Bank Saderat each own one-third of the shares, the remaining third being held by Ahli United Bank (AUB) of Bahrain. Although AUB still owns its shares of Future Bank, according to its 2007 annual report, AUB no longer exercises significant influence over the bank which is effectively controlled by its Iranian parents both of which are singled out in UNSCR 1803 as Iranian banks requiring particular vigilance . The tight links between Future Bank and Iran are further evidenced by the fact that the Chairman of Bank Melli has also held concurrently the position of Chairman of Future Bank. 13. Industrial Development & Renovation Organization (IDRO) Government body responsible for acceleration of Irans industrialisation. Controls various companies involved in work for the nuclear and missile programmes and involved in the foreign procurement advanced manufacturing technology in order to support them. 14. Iran Aircraft Industries (IACI) A subsidiary of the IAIO within MODAFL (listed in the EU Common Position 2007/140/CFSP). Manufactures, repairs, and conducts overhauls of airplanes and aircraft engines and procures aviation-related parts often of US-origin typically via foreign intermediaries. IACI and its subsidiaries also have been detected using a worldwide network of brokers seeking to procure aviation-related goods. 15. Iran Aircraft Manufacturing Company (a.k.a: HESA, HESA Trade Center, HTC, IAMCO, IAMI, Iran Aircraft Manufacturing Company, Iran Aircraft Manufacturing Industries, Karkhanejate Sanaye Havapaymaie Iran, Hava Peyma Sazi-e Iran, Havapeyma Sazhran, Havapeyma Sazi Iran, Hevapeimasazi) P.O. Box 83145-311, 28 km Esfahan  Tehran Freeway, Shahin Shahr, Esfahan, Iran; P.O. Box 14155-5568, No. 27 Ahahamat Aave., Vallie Asr Square, Tehran 15946, Iran; P.O. Box 81465-935, Esfahan, Iran; Shahih Shar Industrial Zone, Isfahan, Iran; P.O. Box 8140, No. 107 Sepahbod Gharany Ave., Tehran, Iran Owned or controlled by, or acts on behalf of MODAFL (listed in the EU Common Position 2007/140/CFSP) 16. Iran Centrifuge Technology Company (a.k.a. TSA or TESA) TESA has taken over the activities of Farayand Technique (designated under UNSCR 1737). It manufactures uranium enrichment centrifuge parts, and is directly supporting proliferation sensitive activity that Iran is required to suspend by UNSCRs. Carries out work for Kalaye Electric Company (designated under UNSCR 1737). 17. Iran Communications Industries (ICI) PO Box 19295-4731, Pasdaran Avenue, Tehran, Iran; Alternative address: PO Box 19575-131, 34 Apadana Avenue, Tehran, Iran; Alternative address: Shahid Langary Street, Nobonyad Square Ave, Pasdaran, Tehran Iran Communications Industries, a subsidiary of Iran Electronics Industries (listed in the EU Common Position 2007/140/CFSP), produces various items including communication systems, avionics, optics and electro-optics devices, micro-electronics, information technology, test and measurement, telecommunication security, electronic warfare, radar tube manufacture and refurbishment, and missile launchers. These items can be used in programmes that are under sanction per UNSCR 1737. 18. Iran Insurance Company (a.k.a. Bimeh Iran) P.O. Box 14155-6363, 107 Fatemi Ave., Tehran, Iran Iran Insurance Company has insured the purchase of various items that can be used in programs that are sanctioned by UNSCR 1737. Purchased items insured include helicopter spare parts, electronics, and computers with applications in aircraft and missile navigation. 19. Iranian Aviation Industries Organization (IAIO) 107 Sepahbod Gharani Avenue, Tehran, Iran A MODAFL (listed in the EU Common Position 2007/140/CFSP) organisation responsible for planning and managing Irans military aviation industry 20. Isfahan Optics P.O. Box 81465-117, Isfahan, Iran Owned or controlled by, or acts on behalf of Iran Electronics Industries (listed in the EU Common Position 2007/140/CFSP) 21. Javedan Mehr Toos Engineering firm that procures for the Atomic Energy Organisation of Iran which was designated under UNSCR 1737 22. Kala Naft Kala Naft Tehran Co, P.O. Box 15815/1775, Gharani Avenue, Tehran, Iran; No 242 Shahid Kalantri Street - Near Karim Khan Bridge - Sepahbod Gharani Avenue, Teheran; Kish Free Zone, Trade Center, Kish Island, Iran; Kala Ltd., NIOC House, 4 Victoria Street, London Sw1H1 Trades equipment for oil and gas sector that can be used for Irans nuclear program. Attempted to procure material (very hard-wearing alloy gates) which have no use outside the nuclear industry. Has links to companies involved in Irans nuclear program. 23. Machine Sazi Arak 4th km Tehran Road, PO Box 148, Arak, Iran Energy sector firm affiliated with IDRO that provides manufacturing support to the nuclear programme, including designated proliferation sensitive activities. Involved in the construction of the Arak heavy-water reactor. UK distributed an export denial notice in July 2009 against Machine Sazi Arak for an alumina graphite stopper rod.  In May 2009 Sweden denied the export to Machine Sazi Arak of cladding of dish ends for pressure vessels . 24. MASNA (Moierat Saakht Niroogahye Atomi Iran) Managing Company for the Construction of Nuclear Power Plants Subordinate to AEOI and Novin Energy (both designated under UNSCR 1737). Involved in the development of nuclear reactors. 25. Parto Sanat Co No. 1281 Valiasr Ave., Next to 14th St., Tehran, Iran. Manufacturer of frequency changers and it is capable of developing/modifying imported foreign frequency changers in a way that makes them usable in gas centrifuge enrichment. It is deemed to be involved in nuclear proliferation activities. 26. Passive Defense Organization Responsible for the selection and construction of strategic facilities, including  according to Iranian statements - the uranium enrichment site at Fordow (Qom) built without being declared to the IAEA contrary to Irans obligations (affirmed in a resolution by the IAEA Board of Governors). Brigadier General Gholam-Reza Jalali, former IRGC is PDOs chairman. 27. Post Bank 237, Motahari Ave., Tehran, Iran 1587618118 Post Bank has evolved from being an Iranian domestic bank to a bank which facilitates Irans international trade. Acts on behalf of Bank Sepah (designated under UNSCR 1747), carrying out Bank Sepahs transactions and hiding Bank Sepahs connection with transactions in order to circumvent sanctions. In 2009 Post Bank facilitated business on behalf of Bank Sepah between Irans defence industries and overseas beneficiaries. Has facilitated business with front company for DPRKs Tranchon Commercial Bank, known for facilitating proliferation-related-related business between Iran and the DPRK. 28. Raka A department of Kalaye Electric Company (designated under UNSCR 1737). Established in late 2006, it was responsible for the construction of the Uranium enrichment plant at Fordow(Qom). 29. Research Institute of Nuclear Science & Technology (a.k.a. Nuclear Science & Technology Research Institute) Subordinate to the AEOI and continuing the work of its former Research Division. Its managing director is AEOI Vice President Mohammad Ghannadi (designated in UNSCR 1737). 30. Schiller Novin Gheytariyeh Avenue - no153 - 3rd Floor - PO BOX 17665/153 6 19389 Teheran Acting on behalf of Defense Industries Organisation (DIO). 31. Shahid Ahmad Kazemi Industrial Group SAKIG develops and produces surface-to-air missiles systems for Irans military. It maintains military, missile, and air defense projects and procures goods from Russia, Belarus, and North Korea. 32. Shakhese Behbud Sanat Involved in the production of equipment and parts for the nuclear fuel cycle. 33. Technology Cooperation Office (TCO) of the Iranian Presidents Office Tehran, Iran Responsible for Irans technological advancement through relevant foreign procurement and training links. Supports the nuclear and missile programmes. 34. Yasa Part, (including all branches) and subsidiaries: Company dealing with procurement activities related to the purchase of materials and technologies necessary to nuclear and ballistic programmes. (a) Arfa Paint Company Acting on behalf of Yasa Part. (b) Arfeh Company Acting on behalf of Yasa Part. (c) Farasepehr Engineering Company Acting on behalf of Yasa Part. (d) Hosseini Nejad Trading Co. Acting on behalf of Yasa Part. (e) Iran Saffron Company or Iransaffron Co. Acting on behalf of Yasa Part. (f) Shetab G. Acting on behalf of Yasa Part. (g) Shetab Gaman Acting on behalf of Yasa Part. (h) Shetab Trading Acting on behalf of Yasa Part. (i) Y.A.S. Co. Ltd Acting on behalf of Yasa Part. II. Islamic Revolutionary Guard Corps (IRGC) A. Natural persons Name Identifying information Reasons 1. Rear Admiral Ali FADAVI Commander of IRGC Navy 2. Parviz FATAH Born in 1961 Deputy Commander of Khatam al Anbiya 3. BrigGen Mohammad Reza NAQDI Born in 1953, Nadjaf (Iraq) Commander of Basij Resistance Force 4. BrigGen Mohammad PAKPUR Commander of IRGC Ground Forces 5. Rostam QASEMI (a.k.a. Rostam GHASEMI) Born in 1961 Commander of Khatam al-Anbiya 6. BrigGen Hossein SALAMI Deputy Commander of IRGC B. Legal persons, entities and bodies Name Identifying information Reasons 1. Islamic Revolutionary Guard Corps (IRGC) Tehran, Iran Responsible for Irans nuclear programme. Has operational control for Irans ballistic missile programme. Has undertaken procurement attempts for to support Irans ballistic missiles and nuclear programmes 2. IRGC-Air Force Al-Ghadir Missile Command The IRGC-Air Force Al-Ghadir Missile Command is a specific element within the IRGC Air Force that has been working with SBIG (designated under UNSCR 1737) with the FATEH 110, short range ballistic missile as well as the Ashura medium range ballistic missile. This command appears to be the entity that actually has the operational control of the missiles. 3. Naserin Vahid Naserin Vahid produces weapons parts on behalf of the IRGC. An IRGC front company. 4. IRGC Qods Force Tehran, Iran Irans Islamic Revolutionary Guard Corps (IRGC) Qods Force is responsible for operations outside Iran and is Tehrans principal foreign policy tool for special operations and support to terrorists and Islamic militants abroad. Hizballah used Qods Force-supplied rockets, anti-ship cruise missiles (ASCMs), man-portable air defense systems (MANPADS), and unmanned aerial vehicles (UAVs) in the 2006 conflict with Israel and benefited from Qods Force training on these systems, according to press reporting. According to a variety of reporting, the Qods Force continues to re-supply and train Hizballah on advanced weaponry, anti-aircraft missiles, and long-range rockets. The Qods Force continues to provide limited lethal support, training, and funding to Taliban fighters in southern and western Afghanistan including small arms, ammunition, mortars, and short-range battlefield rockets. Commander has been sanctioned under UNSCR 5. Sepanir Oil and Gas Energy Engineering Company (a.k.a. Sepah Nir) A subsidiary of Khatam al-Anbya Construction Headquarters which was designated under UNSCR 1929. Sepanir Oil and Gas Engineering Company is participating in Irans South Pars offshore Phase 15-16 gas field development project. III. Islamic Republic of Iran Shipping Lines (IRISL) Name Identifying information Reasons 1. Islamic Republic of Iran Shipping Lines (IRISL) (including all branches) and subsidiaries: No. 37, Aseman Tower, Sayyade Shirazee Square, Pasdaran Ave., PO Box 19395-1311. Tehran. Iran; No. 37, Corner of 7th Narenjestan, Sayad Shirazi Square, After Noboyand Square, Pasdaran Ave., Tehran, Iran IRISL has been involved in the shipment of military-related cargo, including proscribed cargo from Iran. Three such incidents involved clear violations that were reported to the UN Security Council Iran Sanctions Committee. IRISLs connection to proliferation was such that the UNSC called on states to conduct inspections of IRISL vessels, provided there are reasonable grounds to believe that the vessel is transporting proscribed goods, in UNSCRs 1803 and 1929. (a) Bushehr Shipping Company Limited (Tehran) 143/1 Tower Road Sliema, Slm 1604, Malta; c/o Hafiz Darya Shipping Company, Ehteshamiyeh Square 60, Neyestani 7, Pasdaran, Tehran, Iran Owned or controlled by IRISL (b) CISCO Shipping Company Ltd (a.k.a IRISL Korea Ltd) Has offices in Seoul and Busan, South Korea. Acts on behalf of IRISL in South Korea (c) Hafize Darya Shipping Lines (HDSL) (a.k.a HDS Lines) No. 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran, Iran; Alternative Address: Third Floor of IRISLs Aseman Tower Acts on behalf of IRISL performing container operations using vessels owned by IRISL. (d) Hanseatic Trade Trust & Shipping (HTTS) GmbH Schottweg 7, 22087 Hamburg, Germany; Opp 7th Alley, Zarafshan St, Eivanak St, Qods Township; HTTS GmbH, Acts on behalf of HDSL in Europe. (e) Irano Misr Shipping Company No 41, 3rd Floor, Corner of 6th Alley, Sunaei Street, Karim Khan Zand Ave, Tehran; 265, Next to Mehrshad, Sedaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran; 18 Mehrshad Street, Sadaghat St., Opposite of Mellat Park, Vali Asr Ave., Tehran 1A001, Iran Acts on behalf of IRISL, along the Suez Canal and in Alexandria and Port Said. 51 %-owned by IRISL. (f) Irinvestship Ltd Global House, 61 Petty France, London SW1H 9EU, United Kingdom; Business Registration Document # 4110179 (United Kingdom) Owned by IRISL. Provides financial, legal, and insurance services for IRISL as well as marketing, chartering, and crew management. (g) IRISL (Malta) Ltd Flat 1, 181 Tower Road, Sliema SLM 1605, Malta Acts on behalf of IRISL in Malta. A joint venture with German and Maltese shareholding. IRISL has been using the Malta route since 2004 and uses Freeport as a trans-shipment hub between the Persian Gulf and Europe. (h) IRISL (UK) Ltd (Barking, Felixstowe) Business Registration Document # 4765305 2 Abbey Rd., Baring, Essex IG11 7 AX, United Kingdom; IRISL (UK) Ltd., Walton Ave., Felixstowe, Suffolk, IP11 3HG, United Kingdom 50 % owned by Irinvestship Ltd and 50 % by British Company Johnson Stevens Agencies Ltd. Provides coverage of a cargo and container service between Europe and the Middle East and also two separate services between the Far East and the Middle East (i) IRISL Club No 60 Ehteshamiyeh Square, 7th Neyestan Street, Pasdaran Avenue, Tehran Owned by IRISL. (j) IRISL Europe GmbH (Hamburg) Schottweg 5, 22087 Hamburg, Germany V.A.T. Number DE217283818 (Germany) IRISLs agent in Germany. (k) IRISL Marine Services and Engineering Company Sarbandar Gas Station PO Box 199, Bandar Imam Khomeini, Iran; Karim Khan Zand Ave, Iran Shahr Shomai, No 221, Tehran, Iran; No 221, Northern Iranshahr Street, Karim Khan Ave, Tehran, Iran Owned by IRISL. Provides fuel, bunkers, water, paint, lubricating oil and chemicals required by IRISLs vessels. The company also provides maintenance supervision of ships as well as facilities and services for the crew members. IRISL subsidiaries have used US dollar-denominated bank accounts registered under cover-names in Europe and the Middle East to facilitate routine fund transfers. IRISL has facilitated repeated violations of provisions of UNSCR 1747. (l) IRISL Multimodal Transport Company No 25, Shahid Arabi Line, Sanaei St, Karim Khan Zand Zand St Tehran. Iran Owned by IRISL. Responsible for the transporting of cargo by rail. It is a wholly controlled subsidiary of IRISL. (m) IRITAL Shipping SRL Commercial Registry Number: GE 426505 (Italy); Italian Fiscal Code: 03329300101 (Italy); V.A.T. Number: 12869140157 (Italy) Ponte Francesco Morosini 59, 16126 Genova (GE), Italy; Point of contact for ECL and PCL services. Used by the DIO subsidiary Marine Industries Group (MIG; now known as Marine Industries Organization, MIO) which is responsible for the design and construction of various marine structures and both military and non -military vessels. DIO was designated under UNSCR 1737. (n) ISI Maritime Limited (Malta) 147/1 St. Lucia Street, Valetta, Vlt 1185, Malta; c/o IranoHind Shipping Co. Ltd., Mehrshad Street, PO Box 15875, Tehran, Iran Owned or controlled by IRISL (o) Khazer Shipping Lines (Bandar Anzali) No. 1; End of Shahid Mostafa Khomeini St., Tohid Square, O.O. Box 43145, Bandar Anzali 1711-324, Iran; M. Khomeini St., Ghazian, Bandar Anzali, Gilan, Iran 100 % owned subsidiary of IRISL. Total fleet of six vessels. Operates in the Caspian Sea. Has facilitated shipments involving UN- and US-designated entities, such as Bank Mellli, by shipping cargo of proliferation concern from countries like Russia and Kazakhstan to Iran. (p) Leadmarine (a.k.a. Asia Marine Network Pte Ltd aka IRISL Asia Pte Ltd) 200 Middle Road #14-01 Prime Centre Singapore 188980 (alt. 199090) Leadmarine, acts on behalf of HDSL in Singapore. Previously known as Asia Marine Network Pte Ltd and IRISL Asia Pte Ltd, and acted on behalf of IRISL in Singapore. (q) Marble Shipping Limited (Malta) 143/1 Tower Road, Sliema, Slm 1604, Malta Owned or controlled by IRISL. (r) Oasis Freight Agencies (a.k.a. Pacific Shipping Company Al Meena Street, Opposite Dubai Ports & Customs, 2nd Floor, Sharaf Building, Dubai UAE; Sharaf Building, 1st Floor, Al Mankhool St., Bur Dubai, P.O. Box 5562, Dubai, United Arab Emirates; Sharaf Building, No. 4, 2nd Floor, Al Meena Road, Opposite Customs, Dubai, United Arab Emirates, Kayed Ahli Building, Jamal Abdul Nasser Road (Parallel to Al Wahda St.), P.O. Box 4840, Sharjah, United Arab Emirates A joint venture company between IRISL and the UAE-based firm Sharif Shipping Company. Acts on behalf of IRISL in the UAE providing fuel and stores, equipment, spare parts, and ship repairs. Now known as Pacific Shipping Company who act on behalf of HDSL. (s) Safiran Payam Darya Shipping Lines (SAPID) 33 Eigth Narenjestan, Artesh Street, PO Box 19635-1116, Tehran, Iran; Alternative Address: Third Floor of IRISLs Aseman Tower Acts on behalf of IRISL performing bulk services (t) Santexlines (a.k.a. IRISL China Shipping Company Ltd, a.k.a. Yi Hang Shipping Company) Suite 1501, Shanghai Zhongrong Plaza, 1088, Pudong(S) road, Shanghai 200122, Shanghai, China Alternative Address: F23A-D, Times Plaza No. 1, Taizi Road, Shekou, Shenzhen 518067, China Santexlines act on behalf of HDSL. Previously known as IRISL China shipping Company, it acted on behalf of IRISL in China. (u) Shipping Computer Services Company (SCSCOL) No37 Asseman Shahid Sayyad Shirazee sq., Pasdaran ave., P.O. Box 1587553 1351, Tehran, Iran; No13, 1st Floor, Abgan Alley, Aban ave., Karimkhan Zand Blvd, Tehran 15976, Iran. Owned or controlled by, or acts on behalf of IRISL (v) Soroush Saramin Asatir (SSA) No 14 (alt. 5) Shabnam Alley, Fajr Street, Shahid Motahhari Avenue, PO Box 196365-1114, Tehran Iran Acts on behalf of IRISL. A Tehran-based ship management company acts as technical manager for many of SAPIDs vessels (w) South Way Shipping Agency Co Ltd No. 101, Shabnam Alley, Ghaem Magham Street, Tehran, Iran Controlled by IRISL and acts for IRISL in Iranian ports overseeing such tasks as loading and unloading. (x) Valfajr 8th Shipping Line Co. (a.k.a. Valfajr) Abyar Alley, Corner of Shahid Azodi St. & Karim Khan Zand Ave. Tehran, Iran; Shahid Azodi St. Karim Khan Zand Zand Ave., Abiar Alley. PO Box 4155, Tehran, Iran A 100 % owned subsidiary of IRISL. It conducts transfers between Iran and the Gulf States such as Kuwait, Qatar, Bahrain, UAE, and Saudi Arabia. Valfajr is a Dubai-based subsidiary of Islamic Republic of Iran Shipping Lines (IRISL) that provides ferry and feeder services, and sometimes couriers freight and passengers across the Persian Gulf. Valfajr in Dubai booked ship crews, booked supply vessel services, prepared ships for arrival and departure and for loading and unloading in port. Valfajr has port calls in the Persian Gulf and India. As of mid-June 2009, Valfajr shared the same building with IRISL in Port Rashid in Dubai, United Arab Emirates (UAE), and also shared the same building with IRISL in Tehran, Iran.